799 So.2d 1098 (2001)
James E. BATTLES, Appellant,
v.
STATE of Florida, Appellee.
No. 2D01-2502.
District Court of Appeal of Florida, Second District.
October 31, 2001.
STRINGER, Judge.
James E. Battles appeals the summary denial of his motion for additional jail credit filed pursuant to Florida Rule of Criminal Procedure 3.800(a). In his motion, he stated the trial court awarded him 304 days of credit in lower court case number 99-14796, and fifteen days of credit in case number 99-5127. He alleged his sentences should be corrected because he was incarcerated for 319 days prior to sentencing in both cases.
The trial court denied Battles' claim and attached a portion of the record which indicates Battles was correctly awarded 304 days of credit in case number 99-14796, but he should have received sixteen days of credit in case number 99-5127. Therefore, we reverse the trial *1099 court's order and remand with the direction that his sentence be corrected to award him one additional day of credit in case number 99-5127. In addition, if Battles believes the records provided by the trial court are incorrect, he may assert his right to any remedy available to him under rule 3.850. See Hamilton v. State, 752 So.2d 133 (Fla. 2d DCA 2000).
Battles also alleged in his motion that notwithstanding the trial court's sentence, the Department of Corrections only awarded him fifteen days of credit in each case. This claim must first be raised administratively with the Department of Corrections, and if further proceedings are required, by petition for a writ of mandamus with the appropriate trial court. See Clements v. State, 761 So.2d 1245 (Fla. 2d DCA 2000).
Reversed and remanded.
BLUE, C.J., and DAVIS, J., Concur.